Dismissed and Memorandum Opinion filed February 26, 2004








Dismissed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01453-CV
____________
 
PHYLLIS H.
WOMACK, Appellant
 
V.
 
WEISER
SECURITY SERVICES, INC. and
INTERNATIONAL SPECIALTY PRODUCTS,
INC., Appellees
 

 
On Appeal from the 56th District
Court
Galveston
County, Texas
Trial Court Cause No.
01CV0111
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 16, 2003.  The notice of appeal was filed on December
15, 2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On January 23, 2004, notification was transmitted to all
parties of the court=s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  No proof of
payment has been provided, and the clerk=s record has not been filed.  
In addition, the filing fee of $125.00 has not been
paid.  No proper affidavit of indigence
was filed with or before the notice of appeal. 
See Tex. R. App. P. 20.1.  Therefore, on February 5, 2004, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  See Tex. R. App. P. 5.  No payment or other response has been made.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.